Citation Nr: 0638823	
Decision Date: 12/13/06    Archive Date: 01/04/07

DOCKET NO.  06-13 642	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for a left hip disability.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran served on active duty from January 1985 to 
January 1989.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from an August 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Wichita, 
Kansas, which denied service connection for a right ankle 
disability, a left ankle disability, a back disability, a 
bilateral foot disability, and a left hip disability.  The 
veteran disagreed with the RO's decision and in April 2006, a 
Statement of the Case addressing these issues was provided to 
him.  The veteran perfected an appeal by means of his 
submission of a substantive appeal, VA Form 9, in April 2006.

In May 2006, the veteran testified at a hearing at the RO.  
During the hearing, the veteran indicated that he wished to 
withdraw his appeal of the issues of entitlement to service 
connection for a right ankle disability, a left ankle 
disability, and a bilateral foot disability,  See the May 23, 
2006 at pages 6-7.  Accordingly, the Board finds that such 
issues are no longer within its jurisdiction.  See Hamilton 
v. Brown, 4 Vet. App. 528 (1993) (en banc), aff'd, 39 F.3d 
1574 (Fed. Cir. 1994) (holding that the Board is without the 
authority to proceed on an issue if the veteran indicates 
that consideration of that issue should cease); see also 38 
C.F.R. § 20.204 (2006).

Before the matter was certified to the Board, in a June 2006 
rating decision, the RO granted service connection for 
lumbosacral strain and assigned an initial 10 percent rating, 
effective April 5, 2005.  The Board finds that the grant of 
service connection for this disability constitutes a full 
award of the benefit sought on appeal with respect to the 
claim of service connection for a back disability.  To the 
Board's knowledge, the veteran did not disagree with the 
disability rating or effective date assigned.  See Grantham 
v. Brown, 114 F. 3d 1156, 1158 (Fed. Cir. 1997) (where an 
appealed claim for service connection is granted during the 
pendency of the appeal, a second Notice of Disagreement must 
thereafter be timely filed to initiate appellate review of 
"downstream" issues such as the compensation level assigned 
for the disability or the effective date of service 
connection).  Those matters are accordingly not before the 
Board.

Thus, the remaining issue currently in appellate status is as 
set forth on the cover page.  As set forth in more detail 
below, a remand of this matter is required.  The appeal is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the veteran if further 
action is required.


REMAND

On his April 2006 VA Form 9, the veteran requested a personal 
hearing before a Veterans Law Judge at the RO.  

Under applicable regulation, a hearing on appeal will be 
granted if a veteran, or his or her representative, expresses 
a desire to appear in person.  38 C.F.R. § 20.700 (2006).  
The importance of responding to a request for a hearing is 
recognized under 38 C.F.R. § 20.904(a)(3) (2006), as a Board 
decision may be vacated when there is a prejudicial failure 
to afford an appellant a personal hearing.  

In order to ensure full compliance with due process 
requirements, therefore, the RO must schedule such a hearing.  
38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. §§ 19.75, 19.76, 
20.700, 20.703, 20.704, 20.904 (a)(3) (2006).  Travel Board 
hearings are scheduled by the RO.  See 38 C.F.R. §§ 20.700, 
20.704(a).  

Accordingly, this case is REMANDED for the following:

The veteran should be scheduled, in 
accordance with appropriate procedures, 
for a personal hearing before a Veterans 
Law Judge at the RO.  38 U.S.C.A. § 7107 
(West 2002).  A copy of the notice to the 
veteran of the scheduling of the hearing 
should be placed in the record, keeping 
in mind the 30-day advance notice 
requirement specified at 38 C.F.R. § 
19.76 (2006).

The case should then be returned to the Board for further 
appellate consideration, if in order.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



